EXHIBIT 10.6


[SYSCO LETTERHEAD]
Revised
PERSONAL AND CONFIDENTIAL
October 21, 2019


Michael P. Foster



Dear Michael:


I am delighted to offer you the important Sysco leadership role of Executive
Vice President, Chief Information and Technology Officer, reporting to me, with
a proposed start date of December 2, 2019. The following is a summary of your
compensation package:
•Your annual base salary will be $650,000. Your next compensation review date is
expected to be September 2020.
•For FY2020, you will be eligible for a bonus with actual payment based on your
base salary, the Company's financial performance and strategic bonus objectives,
which will be defined as appropriate for your role. Your target annual bonus
will be 100% of your base pay. Your incentive award calculation for FY2020 will
be prorated based on your actual base earnings earned during the fiscal year.
Eligibility for the bonus is contingent upon your continued employment with
Sysco through the end of the fiscal year.
•A recommendation will be made to the Compensation and Leadership Development
Committee in November 2019 to grant you a long-term incentive award for FY2020
representing 300% of your annual base salary. This grant will be contingent upon
your employment start date of December 2, 2019. This award will be in the form
of 40% stock options and 60% performance share units (PSUs). Such long-term
incentive awards will vest over a period of 3 years, as determined by the
Compensation and Leadership Development Committee of the Board of Directors.
•You will receive a one-time, initial sign-on bonus of $360,000, payable within
30 days of the commencement of your employment with Sysco, less applicable
withholding for taxes (the "Initial Sign-On Bonus”). In the event you
voluntarily resign or are terminated for cause (as determined by Sysco in






--------------------------------------------------------------------------------



Michael P. Foster
Page 2


its sole discretion) within one year after receipt of the Initial Sign-On Bonus,
you agree to repay 100% of the net (after tax) amount of the Initial Sign-On
Bonus within thirty (30) days of your termination date.
•You will be eligible for an additional sign-on bonus (the "Additional Sign-on
Bonus") equal to the amount of any monies owed to a your current employer (as of
the date hereof) as a direct result of your acceptance of this employment offer.
The amount of the Additional Sign-On Bonus shall be determined by written
documentation acceptable to Sysco that establishes the amount owed and will be
payable within thirty (30) days of receipt by Sysco of such documentation. The
Additional Sign-On Bonus shall not exceed $840,000. In the event you voluntarily
resign or are terminated for cause (as determined by Sysco in its sole
discretion) within one year after receipt of the Additional Sign-On Bonus
payment, you agree to repay 100% of the net (after tax) amount of the Additional
Sign-On Bonus within thirty (30) days of your termination date. In the event you
voluntarily resign or are terminated for cause (as determined by Sysco in its
sole discretion) within two years after receipt of the Additional Sign-On Bonus
payment, you agree to repay 50% of the net (after tax) amount of the Additional
Sign-On Bonus within thirty (30) days of your termination date.
•You will receive a special one-time, sign-on equity grant valued at $3,000,000,
which will be made in November 2019. This award will be granted 75% in the form
of Restricted Stock Units (RSUs) and 25% stock options. The RSUs will vest 50%
after one year and 50% after two years. You will be required to hold the vested
shares, net of shares withheld for taxes, for one additional year. The stock
options will vest 1/3 per year over three years.
•You will be eligible for full benefits with medical, dental, vision, life/ AD&D
insurance effective the first day of the month coincident with or next following
60 days of employment.
•You will be eligible to participate in the Sysco Corporation Employees 401(k)
Plan effective on your hire date.
•In addition to Sysco's standard employee benefits, you will also be eligible to
participate in the following significant executive benefit programs:
•A Management Savings Plan, which is a non-qualified deferred compensation
program that allows you to defer salary and bonus on a pre-tax basis above
amounts limited under the company's 401(k) plan;
•A Disability Income Plan that will provide you with benefits in case of
personal disability; and
•Additional group life and accidental death and dismemberment insurance
coverage.
•You will become eligible for relocation benefits in accordance with the terms
and conditions of Sysco's current domestic Executive Vice President relocation
policy, a copy of which is attached hereto.






--------------------------------------------------------------------------------







Michael P. Foster
Page 3




As an Executive Vice President of Sysco Corporation, you will be required to
comply with the Stock Ownership Requirements as set forth in Sysco's Corporate
Governance Guidelines. Five years from your date of hire, you will be required
to own Sysco stock valued at four (4) times your salary. During that five-year
period, you will be subject to retention requirements until your holdings meet
or exceed the ownership requirements.


You will be required to complete Form 1-9 (Employment Eligibility Verification).
You will need to provide the required forms of identification within 3 business
days of your hire. Please review the attached list of acceptable documents and
bring either a single List A document or both List B and a List C document to
your meeting with Human Resources and Payroll.


This offer is contingent upon approval by the Board of Directors of your
appointment as an executive officer of Sysco Corporation and successful
completion of the pr e- employment drug and background check process. Please be
advised that this letter is not intended to create or imply any contract or
contractual rights between you and Sysco Corporation. Any employee may terminate
his/her employment at any time, with or without reason, and the company retains
the same right.


Michael, we are excited to have you join the Sysco team and look forward to your
contributions to our future success.


If you have any questions, please contact Paul Moskowitz or me.


Sincerely,


/s/ Tom Bené


Tom Bené
Chairman, President and Chief Executive Officer




Agreed and Accepted:                Confirmed Start Date:




/s/ Michael P. Foster
02.12.19

Michael P. Foster                


cc: Paul T. Moskowitz, Executive Vice President, Human Resources
Eve McFadden, Vice President, Legal, General Counsel and Corporate Secretary
Erin C. Packwood, Vice President, Total Rewards & Engagement
Sebastian Skalany, Sr. Director, Compensation

